Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                                  Aug 30 2013, 5:33 am
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARK K. PHILLIPS                                 GREGORY F. ZOELLER
Boonville, Indiana                               Attorney General of Indiana

                                                 JODI KATHRYN STEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CURTIS RAY BROCK,                                )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )       No. 87A05-1303-CR-121
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                      APPEAL FROM THE WARRICK CIRCUIT COURT
                           The Honorable David O. Kelley, Judge
                              Cause No. 87C01-1107-FD-314


                                       August 30, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                            Case Summary

        Curtis Ray Brock appeals the one-year and 180-day sentence imposed by the trial

court for one count of Class A misdemeanor battery and one count of Class B

misdemeanor battery. We affirm.

                                                   Issue

        The sole restated issue before us is whether the trial court properly ordered the

sentences for Brock’s two convictions to run consecutively.

                                                   Facts

        On July 11, 2011, the State charged Brock with one count of Class D felony

battery and one count of Class B misdemeanor battery against two different individuals.1

On December 17, 2012, Brock pled guilty to both counts as charged. At the sentencing

hearing on February 11, 2013, defense counsel argued that the sentences for the offenses

should be served concurrently because “it’s a single episode of conduct . . . .” Tr. II, p. 5.

The trial court disagreed. It entered judgment of conviction for the Class D felony charge

as a Class A misdemeanor and sentenced Brock to an executed term of one year on that

count. For the Class B misdemeanor charge, the trial court ordered a term of 180 days

suspended to probation, to be served consecutive to the one-year executed term. Brock

now appeals.


1
  The facts underlying these charges are absent from the record provided to this court, except that both
batteries were committed against minors. Brock relates additional purported facts regarding the offenses
in his brief and claims that they are contained in the appendix via the presentence report. In fact, they are
not; the presentence report refers to the probable cause affidavit for additional information regarding the
circumstances of the offenses, but the affidavit is not in the appendix.
                                                     2
                                               Analysis

        On appeal, Brock argues that the imposition of consecutive sentences violated the

continuous crime doctrine.         That doctrine “essentially provides that actions that are

sufficient in themselves to constitute separate criminal offenses may be so compressed in

terms of time, place, singleness of purpose, and continuity of action as to constitute a

single transaction.” Borum v. State, 951 N.E.2d 619, 629 (Ind. Ct. App. 2011). The

doctrine is a category of Indiana’s prohibition against double jeopardy that precludes the

State from convicting a defendant multiple times for the same continuous offense.

Walker v. State, 932 N.E.2d 733, 736-37 (Ind. Ct. App. 2010).

        The State notes that Brock did not make this argument before the trial court.

Instead, Brock’s attorney referred to the two offenses being “a single episode of conduct .

. . .” Tr. II, p. 5. The “single episode of criminal conduct” rule is a statutory limitation

on the imposition of consecutive sentences. Harris v. State, 861 N.E.2d 1182, 1185 (Ind.

2007) (citing Ind. Code § 35-50-1-2(c)).2 The continuous crime doctrine, by contrast, is a

limitation on the number of convictions the State may obtain against a defendant, not a

sentencing limitation. See Walker, 932 N.E.2d at 736-37. Thus, it is true that Brock

makes a substantively different argument on appeal than he did before the trial court.

        It also is true that Brock pled guilty to both batteries, which generally would

preclude any double jeopardy challenge to either conviction, to the extent he is making

2
  We also note that to the extent trial counsel argued that the “single episode of criminal conduct” rule
barred the imposition of consecutive sentences, that statutory-based rule does not apply to a defendant,
like Brock, convicted only of misdemeanors. See Dunn v. State, 900 N.E.2d 1291, 1292 (Ind. Ct. App.
2009).
                                                   3
such a challenge. See Mapp v. State, 770 N.E.2d 332, 334-35 (Ind. 2002). This court has

not strictly applied this rule and has allowed double jeopardy challenges to multiple

convictions following a guilty plea when a defendant pleads guilty as charged without the

benefit of a plea agreement that resulted in reduced or dismissed charges or a limitation

or cap on sentencing. See McElroy v. State, 864 N.E.2d 392, 396 (Ind. Ct. App. 2007),

trans. denied. Brock did plead guilty as charged with no plea agreement and no benefit to

him in doing so. However, even if we were to countenance Brock’s continuous crime

doctrine argument, it plainly is unavailing. Double jeopardy principles, including the

continuous crime doctrine, do not apply when multiple victims are involved. Frazier v.

State, 988 N.E.2d 1257, 1264 (Ind. Ct. App. 2013).         Because the battery charges

concerned different victims, convictions on both counts do not violate the continuous

crime doctrine. See id.

      Brock also seems to argue that his sentence of one year executed for the Class A

misdemeanor, plus 180 days suspended to probation for the Class B misdemeanor,

exceeds the parameters of Indiana Code Section 35-50-3-1(b). That statute provides that

if a trial court suspends a sentence for a Class A, B, or C misdemeanor, the trial court

may place a defendant on probation for not more than one year, but that a combined term

of imprisonment and probation for a misdemeanor cannot exceed one year. Brock,

however, was properly convicted of two misdemeanors, not “a” misdemeanor. He cites

no authority for the proposition that a term of imprisonment and/or probation cannot

exceed one year when there are multiple misdemeanor convictions. In any event, such a

                                           4
proposition would directly conflict with the well-settled authority of trial courts to order

misdemeanor sentences to run consecutively. See Cuyler v. State, 798 N.E.2d 243, 246

(Ind. Ct. App. 2003) (citing I.C. § 35-50-1-2), trans. denied. Brock’s sentence does not

violate the statutory limit on misdemeanor sentences.

                                       Conclusion

       Brock’s two battery convictions do not violate the continuous crime doctrine, and

his sentence of one year executed plus 180 days suspended to probation does not violate

statutory authority. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.




                                             5